Title: To Alexander Hamilton from Thomas Willing, 12 March 1790
From: Willing, Thomas
To: Hamilton, Alexander


[Philadelphia] March 12th 1790
Sir.

I have consulted the Directors on the Subject of yr. letter of the 8th Inst. in which you say you shall shortly have Occasion for a loan of 50,000 Drs. We found it necessary to stop our Discount last Week, & I think we shall not find it convenient to open it again for three or four Weeks to come. If yr. application shou’d be postponed till the Middle of next Month, I have no doubt but we shall be able to furnish Bank paper at 30 or 60 Day’s for the Sum you mention. Perhaps it may be done sooner if necessity presses you, & supplies come into the Bank in the usual manner with our Spring Trade—but the Directors must determine at the Moment of application for such large Sums as you require—they can’t now say what they will, or may be able to do a Month hence. You will however be persuaded that it will give us pleasure at all times to render you every facility & accommodation in Our power.
I have the honor to be Sir, for the P. D. & Co. of &c; Yrs &c,
TW. Prest.

